United States Court of Appeals
                        For the First Circuit


Nos. 19-1661, 19-1857

         AQUINNAH/GAY HEAD COMMUNITY ASSOCIATION, INC.;
                        TOWN OF AQUINNAH,

            Plaintiffs, Appellees/Cross-Appellants,

                 COMMONWEALTH OF MASSACHUSETTS,

                        Plaintiff, Appellee,

                                 v.

          THE WAMPANOAG TRIBE OF GAY HEAD (AQUINNAH);
          THE AQUINNAH WAMPANOAG GAMING CORPORATION;
        THE WAMPANOAG TRIBAL COUNCIL OF GAY HEAD, INC.,

            Defendants, Appellants/Cross-Appellees,

   CHARLIE BAKER, in his official capacity as Governor of the
  Commonwealth of Massachusetts; MAURA HEALEY, in her capacity
   As Attorney General of the Commonwealth of Massachusetts;
       CATHY JUDD-STEIN, in her capacity as Chair of the
                Massachusetts Gaming Commission,

               Third Party Defendants, Appellees.
                      ____________________

Nos. 19-1729, 19-1922

         AQUINNAH/GAY HEAD COMMUNITY ASSOCIATION, INC.;
                        TOWN OF AQUINNAH,

            Plaintiffs, Appellees/Cross-Appellants,

                 COMMONWEALTH OF MASSACHUSETTS,

                        Plaintiff, Appellee,

                                 v.
          THE WAMPANOAG TRIBE OF GAY HEAD (AQUINNAH);
          THE AQUINNAH WAMPANOAG GAMING CORPORATION;
        THE WAMPANOAG TRIBAL COUNCIL OF GAY HEAD, INC.,

            Defendants, Appellants/Cross-Appellees,

   CHARLIE BAKER, in his official capacity as Governor of the
  Commonwealth of Massachusetts; MAURA HEALEY, in her capacity
   as Attorney General of the Commonwealth of Massachusetts;
       CATHY JUDD-STEIN, in her capacity as Chair of the
                Massachusetts Gaming Commission,

                    Third Party Defendants.


     The opinion of this Court issued on February 25, 2021, is
amended as follows:

     On Page 21, line 10, insert "court" between "district" and
"rejected"